11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Robert Lucian Miller,                          * From the 42nd District Court
                                                 of Coleman County,
                                                 Trial Court No. 2596.

Vs. No. 11-16-00036-CR                         * October 13, 2016

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.